77050: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-37158: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77050


Short Caption:A CAB, LLC VS. MURRAYCourt:Supreme Court


Related Case(s):72691, 73326, 81641, 82539


Lower Court Case(s):Clark Co. - Eighth Judicial District - A669926Classification:Civil Appeal - General - Other


Disqualifications:PickeringCase Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:10/17/2018 / Paustian, KathleenSP Status:Completed


Oral Argument:06/01/2021 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:06/01/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantA Cab, LLCEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						Jay A. Shafer
							(Cory Reade Dows & Shafer)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


AppellantA Cab Series LLCMichael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentMichael MurrayLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						Dana Sniegocki
							(Leon Greenberg Professional Corporation)
						


RespondentMichael RenoLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						Dana Sniegocki
							(Leon Greenberg Professional Corporation)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/27/2018Filing FeeFiling Fee due for Appeal.


09/27/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-37830




09/27/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-37834




09/27/2018Filing FeeE-Payment $250.00 from Michael K. Wall


09/27/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-37969




09/28/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld.18-38194




10/10/2018Settlement Program ReportFiled ECAR/Other. Due to scheduling problems, Settlement Judge requests case be reassigned to another Settlement Judge.18-39801




10/16/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-40695




10/17/2018Settlement NoticeIssued Notice: Settlement Judge Reassignment. Issued Amended Notice of Assignment to NRAP 16 Settlement Program.  New Settlement Judge: Kathleen M. Paustian.18-40906




12/14/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 17, 2019. (SC).18-908829




12/17/2018MotionFiled Appellant's Emergency Motion Under NRAP 27 (e) for Stay. (SC)18-908982




12/21/2018MotionFiled Respondents' Response in Opposition to Emergency Motion Under NRAP 27(e) For A Stay. (SC)18-909911




12/21/2018Order/ProceduralFiled Order Denying Stay. Currently before the court is appellants' emergency motion to stay execution on the judgment, pending appeal. We deny the motion without prejudice. (SC).18-910043




01/23/2019Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)19-03565




02/04/2019Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: 2/11/19.  (SC)19-05378




02/15/2019Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: March 4, 2019. (SC).19-07407




03/12/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-10910




03/13/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).19-11120




03/13/2019Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Second Amended NOA) (SC)19-11213




03/19/2019Transcript RequestFiled Certificate of No Transcript Request. (SC)19-12176




04/24/2019Notice/IncomingFiled Respondents' Notice of Automatic Stay of Proceedings Pusuant to 11 U.S.C. Sect. 362. (SC)19-18076




05/07/2019Order/ProceduralFiled Order. Respondents have filed a suggestion of bankruptcy. This appeal is stayed as to A Cab pursuant to the automatic stay provisions of federal bankruptcy law. Given the applicability of the automatic stay, A Cab's appeal may linger indefinitely on this court's docket pending final resolution of the bankruptcy proceedings.  Accordingly, we conclude that judicial efficiency will be best served if the appeal is dismissed as to A Cab without prejudice. Accordingly, we dismiss this appeal as to A Cab only.  The dismissal is without prejudice to A Cab's right to move for reinstatement of its appeal within 60 days of either the lifting of the bankruptcy stay or final resolution of the bankruptcy proceedings, if A Cab deems such a motion appropriate at that time. (SC).19-20027




05/09/2019Order/ProceduralFiled Order to Show Cause.  Appellant Nady's Response due:  30 days.  Respondents shall have 14 days from service of Nady's response to file and serve any reply.  Briefing is suspended.  (SC)19-20378




06/07/2019MotionFiled Response to Order to Show Cause Why Appellant Creighton J. Nady 's Appeals Should Not be Dismissed. (SC)19-24821




06/21/2019MotionFiled Respondent's Reply to Appellant Creighton J. Nady's Response to Order to Show Cause Why Appellant Creighton J. Nady's Appeal Should Not be Dismissed. (SC)19-26934




06/24/2019MotionFiled Respondents' Errata to Reply to Appellant Creighton J. Nady's Response to Order to Show Cause Why Appellant Creighton J. Nady's Appeal Should Not be Dismissed. (SC)19-27111




07/12/2019Order/DispositionalFiled Order Dismissing Appeal.  "This court concludes that it lacks jurisdiction, and ORDERS this appeal DISMISSED."  NNP19-KP/RP/EC  (SC)19-29735




08/06/2019RemittiturIssued Remittitur. (SC).19-32943




08/06/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


08/26/2019RemittiturFiled Remittitur. Received by District Court Clerk on August 9, 2019.  (REMITTITUR RECALLED/CASE REINSTATED PER ORDER 12/09/2019).  (SC)19-32943




11/13/2019MotionFiled Appellants' Motion to Reinstate Appeal.  (SC)19-46576




11/19/2019MotionFiled Notice of Non-Opposition to Motion to Reinstate Appeal.  (COA)19-47356




12/09/2019Order/ProceduralFiled Order Recalling Remittitur, Reinstating Appeal, and to Show Cause.  The clerk of this court shall recall the remittitur and reinstate A Cab's appeal.  The clerk shall modify the caption in this appeal to conform to the caption on this order.  Appellant's Response due:  30 days.  Respondents may file any reply within 14 days of service of appellant's response.  The briefing schedule shall be suspended pending further order of this court.  (SC).19-49841




01/08/2020MotionFiled Appellant's Response to Order to Show Cause Why Portions of Appellant's Appeal Should Not Be Dismissed.  (SC)20-01011




01/16/2020Notice/IncomingFiled Notice of Non-Reply by Respondents to Appellants' Response to Order to Show Cause of December 9, 2019.  (SC)20-02363




03/06/2020Order/ProceduralFiled Order Partially Dismissing Appeal, Amending Caption, and Reinstating Briefing.  As A Cab concedes that the March 5, 2019, order is not substantively appealable, and that A Cab is not aggrieved by that order, the appeal from the March 5, 2019, order is dismissed.  A Cab's unopposed request that this court add A Cab Series, LLC, as an appellant in this matter is granted.  The clerk of this court shall amend the caption in this appeal to conform to the caption on this order.  The briefing schedule in this appeal is reinstated as follows.  Appellants shall have 60 days from the date of this order to file and serve the opening brief and appendix.  (SC)20-08999




04/14/2020MotionFiled Stipulation for Extension of Time to File Opening Brief (First Request). (SC)20-14151




04/15/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief and Appendix Due June 4, 2020. (SC)20-14198




05/26/2020MotionFiled Appellants' Motion for an Extension of Time to File Opening Brief (Second Request). (SC)20-19889




05/28/2020MotionFiled Respondents' Response to Appellants' Motion for an Extension of Time to File Opening Brief (Second Request). (SC)20-20179




06/02/2020OtherChief Justice Kristina Pickering disqualified from participation in this matter. (SC)


06/08/2020Order/ProceduralFiled Order.  Appellants shall have until July 6, 2020, to file and serve the opening brief and appendix.  Respondents shall have 60 days after the filing of the opening brief to file and serve the answering brief.  (SC)20-21341




06/30/2020MotionFiled Appellants Motion for an Extension of Time to File Opening Brief (Third Request). (SC)20-24214




07/27/2020Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  August 5, 2020.  (SC)20-27247




08/05/2020MotionFiled Appellants Motion for Leave to File an Opening Brief That Exceeds the Word Limit NRAP (a)(7)(D)(SC)20-28832




08/05/2020BriefFiled Appellants Opening Brief. (SC)20-28835




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 1 of 52 (SC)20-28836




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 2 of 52. (SC)20-28838




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 3 of 52 (SC)20-28839




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 4 of 52. (SC)20-28840




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 5 of 52.(SC)20-28842




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 6 of 52. (SC)20-28844




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 7 of 52. (SC)20-28849




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 8 of 52. Part 1 (SC)20-28850




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 8 of 52 Part 2 (SC)20-28851




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 9 of 52 (SC)20-28853




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 10 of 52 (SC)20-28854




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 11 of 52. (SC)20-28855




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 12 of 52 (SC)20-28858




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 13 of 52 (SC)20-28861




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 14 of 52 (SC)20-28862




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 15 of 52 (SC)20-28863




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 16 of 52. (SC)20-28864




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 17 of 52 (SC)20-28865




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 18 of 52  (SC)20-28866




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 19 of 52 (SC)20-28869




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 20 of 52. (SC)20-28871




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 21 of 52. (SC)20-28875




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 22 to 52. (SC)20-28877




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 23 of 52 (SC)20-28876




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 24 of 52. (SC)20-28878




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 25 to 52. (SC)20-28879




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 26 to 52 (SC)20-28880




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 27 to 52. (SC)20-28881




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 28 of 52. (SC)20-28882




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 29 of 52. (SC)20-28884




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 30 of 52. (SC)20-28892




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 31 of 52. (SC)20-28883




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 32 of 52 (SC)20-28885




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 33 of 52. (SC)20-28886




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 34 of 52. (SC)20-28887




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 35 of 52. (SC)20-28888




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 36 of 52. (SC)20-28889




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 37 of 52. (SC)20-28891




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 38 of 52. (SC)20-28894




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 39 of 52. (SC)20-28895




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 40 of 52. (SC)20-28896




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 41 of 52. (SC)20-28897




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 42 of 52. (SC)20-28898




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 43 of 52. (SC)20-28899




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 44 of 52. (SC)20-28900




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 45 of 52. SC)20-28901




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 46 of 52. (SC)20-28902




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 47 of 52. (SC)20-28903




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 48 of 52 (SC)20-28908




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 49 of 52. (SC)20-28904




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 50 of 52. (SC)20-28905




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 51 of 52. (SC)20-28906




08/05/2020AppendixFiled Appendix to Appellants Opening Brief - Vol 52 of 52. (SC)20-28907




08/07/2020MotionFiled Respondents' Response to Appellant's Motion to File an Opening Brief that Exceeds the Word Limit NRAP 32(a)(7)(D).  (SC)20-29151




08/24/2020Order/ProceduralFiled Order Granting Motion. Appellants have filed a motion for leave to file an opening brief in excess of the type-volume limitation and respondent has filed a response. The motion is granted. Respondents shall have 30 days from the date of this order to file and serve the answering brief. (SC)20-31170




09/18/2020MotionFiled Stipulation for Extension of Time to File Answering Brief (First Request). (SC)20-34423




09/18/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Brief due: October 23, 2020. (SC)20-34445




10/23/2020BriefFiled Respondents' Answering Brief. (SC)20-38953




10/23/2020AppendixFiled Appendix to Answering Brief Volume I. (SC)20-38969




10/23/2020AppendixFiled Appendix to Answering Brief Volume II. (SC)20-38970




10/23/2020AppendixFiled Appendix to Answering Brief Volume III. (SC)20-38971




10/23/2020AppendixFiled Appendix to Answering Brief Volume IV. (SC)20-38972




10/23/2020AppendixFiled Appendix to Answering Brief Volume V. (SC)20-38973




10/23/2020AppendixFiled Appendix to Answering Brief Volume VI. (SC)20-38975




11/18/2020MotionFiled Stipulation for Extension of Time to File Reply Brief (First Request).  (SC)20-42170




11/18/2020Notice/OutgoingIssued Notice - Stipulation Approved.   Appellant's Reply Brief due:  December 23, 2020.  (SC)20-42174




12/22/2020BriefFiled Appellants Reply Brief. (SC)20-46251




12/23/2020Case Status UpdateBriefing Completed/To Screening. (SC)


04/02/2021Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on June 1, 2021, at 10:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-09640




05/18/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-14259




06/01/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Panel. (SC).


12/30/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Herndon. fn1 [The Honorable Kristina Pickering, Justice, voluntarily recused herself from participation in the decision of this matter.] 137 Nev. Adv. Opn. No. 84. En Banc. (SC).21-37158





Combined Case View